Citation Nr: 9909129	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  92-18 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty in the U. S. Army from July 
1968 to July 1970, and in the U. S. Marine Corps from March 
1972 to March 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1990 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for a 
cardiovascular disability.  The veteran filed a timely notice 
of disagreement, initiating this appeal.  

This claim was previously presented to the Board in October 
1993, at which time it was remanded for additional 
development.  The claim was returned to the Board in February 
1995, at which time a decision on this issue was deferred 
pending intertwined development of other claims.  In February 
1997, the claim was remanded by the Board.  


FINDING OF FACT

The record does not include evidence of the presence of 
cardiovascular disease in service.  


CONCLUSION OF LAW

The veteran's claim for service connection for a 
cardiovascular disability is not well grounded.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran was examined for entrance into military service 
in April 1968.  At that time, no disabilities of the 
cardiovascular system were reported by the veteran or 
discovered upon objective examination.  His service medical 
records reveal no diagnosis of or treatment for a 
cardiovascular disability.  The veteran's July 1970 service 
separation examination is negative for any abnormality of the 
cardiovascular system.  

In August 1971, the veteran was hospitalized at a VA medical 
center for nausea, vomiting, and diarrhea of 24 hours' 
duration.  A physical examination was performed, and this was 
"essentially non-contributory."  Blood pressure was 130/80, 
and a chest x-ray was negative for any cardiovascular 
disability.  Gastroenteritis was diagnosed, and the veteran 
was discharged after 3 days' treatment.

Upon application to reenter the service, the veteran 
underwent an entrance physical examination in March 1972.  He 
reported no history of heart trouble, or any other 
cardiovascular disabilities, and none were found on objective 
examination.  No cardiovascular disabilities were diagnosed 
or treated during the veteran's service, according to the 
service medical records.  A March 1975 service separation 
examination is of record; however, the clinical evaluation of 
the heart and vascular systems is blank in the spaces 
provided for "normal" and "abnormal" findings.  A blood 
pressure reading of 130/88 was recorded.  In the space 
provided for "Notes and significant or interval history," 
no abnormal cardiovascular findings were indicated.  

The first cardiovascular treatment of record dates to August 
1982, when the veteran was hospitalized at a VA medical 
center following a three month history of substernal chest 
pain, palpation, and nausea.  Stable angina was diagnosed 
after EKG testing.  He denied a prior history of myocardial 
infarction, valvular disease, arrhythmia, or dyslipidemias.  
Moderate obesity was the only noted risk factor.  A coronary 
artery bypass graft operation was performed, and recovery was 
without incident.  The veteran was discharged in good 
condition.  

Subsequent to his discharge from the VA medical center, he 
has been followed by the VA for recurring chest pain and 
shortness of breath.  A March 1986 VA outpatient treatment 
note records complaints of infrequent but extreme angina.  A 
diagnosis of episodic tachyrhythmia was given.  A July 1992 
VA clinical note states the veteran's symptoms are suggestive 
of right heart failure.  Congestive heart failure and 
myocardial ischemia were suspected.  Follow-up in the VA 
cardiovascular clinic was recommended.  

In January 1990, the veteran filed a claim for service 
connection for a heart disability.  This was denied in a 
March 1990 rating decision, and the veteran initiated this 
appeal.  He was afforded a personal hearing at the RO in July 
1991.  He testified that the stress of combat in Vietnam 
weakened his heart such that he had to have heart surgery in 
August 1982.  Following his initial discharge from service in 
1970, he never felt "right", due his experiences during the 
war.  He was chronically tired and lacked energy, according 
to his testimony.  The RO hearing officer considered the 
veteran's testimony and continued the prior denial of service 
connection.  

This claim has been presented to the Board on several 
occasions.  Each time, it was either remanded or action was 
deferred pending relevant intertwined development.  It has 
now been returned to the Board.  


Analysis

The veteran seeks service connection for a cardiovascular 
disability. The law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Certain statutorily enumerated disorders, such as 
arteriosclerosis and myocarditis, may be presumed to have 
been incurred in service if they manifest to a compensable 
degree within one year after separation from service.  38 
U.S.C.A. §§ 1110, 1112, 1113 (West 1991 & Supp. 1998) ; 38 
C.F.R. §§ 3.307, 3.309 (1998).  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  The United States Court of Veterans 
Appeals (Court) has defined a well-grounded claim as "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Such a claim need not be conclusive, but 
only possible, to satisfy the initial burden of § 5107.  Id.  

Evolving case law promulgated by the Court has resulted in 
what is in effect a three pronged test to determine whether a 
claim is well grounded.  There must be competent evidence of 
a current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the injury or disease in 
service and the current disability (medical evidence).  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Grottveit v. 
Brown, 5 Vet. App. 92 (1993); Grivois v. Brown, 6 Vet. App. 
136 (1994); Caluza v. Brown, 7 Vet. App. 498 (1995).  To be 
well grounded, a claim must be supported by evidence that 
suggests more than a purely speculative basis for an award of 
benefits; evidence is required, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

After a thorough review of the medical evidence, the 
veteran's claim for service connection for a cardiovascular 
disability must be denied as not well grounded.  

Of record is evidence of a current cardiovascular disability, 
first diagnosed as stable angina in 1982.  This disability 
necessitated a coronary artery bypass graft operation 



in August 1982, and the veteran experienced recovery without 
incident.  However, he continued to report recurrent chest 
pain and shortness of breath.  A March 1986 VA outpatient 
treatment note records complaints of infrequent but extreme 
angina.  A diagnosis of episodic tachyarrhythmia was given.  
A July 1992 VA clinical note states the veteran's symptoms 
are suggestive of right heart failure.  Congestive heart 
failure and myocardial ischemia were suspected.  Follow-up in 
the VA cardiovascular clinic was recommended.  

This medical evidence clearly establishes a current 
cardiovascular disability.  However, evidence of incurrence 
or aggravation of a disease or injury in service, and of a 
nexus between the injury or disease in service and the 
current disability is also required, and has not yet been 
presented in this case.  See Caluza, supra.  The veteran had 
two periods of service, and although service medical records 
are available for both, no cardiovascular disabilities were 
diagnosed or treated during those periods.  During his first 
period of service, both his service entrance and separation 
medical examinations are negative for any cardiovascular 
abnormality.  When he was hospitalized at a VA medical center 
in August 1971 for a gastrointestinal disorder, his physical 
examination was "essentially non-contributory".  His blood 
pressure was 130/80, and a chest x-ray was negative for any 
cardiovascular disability.  Furthermore, when he sought to 
reenter service in 1972, he noted no history of any heart 
trouble or related vascular impairment, and none was noted on 
his entrance examination.  Thereafter, he was neither 
diagnosed with nor treated for a cardiovascular disability in 
service.  His March 1975 service separation examination is of 
record; however, the clinical evaluation of the heart and 
vascular systems is blank in the spaces provided for 
"normal" and "abnormal" findings.  A blood pressure 
reading of 130/88 was recorded.  In the space provided for 
"Notes and significant or interval history", no abnormal 
cardiovascular findings were indicated.  Despite the 
incomplete findings of his final service separation 
examination, the military records are completely devoid of 
any notations of a cardiovascular disability.  



Likewise, the veteran has not submitted evidence of any 
cardiovascular disabilities which manifested themselves 
within a year of service.  The first clinical indication of a 
cardiovascular disability dates to 1982, when the veteran 
underwent surgical repair to the heart; this represents a gap 
of over 5 years between discharge from service and onset of 
any cardiovascular disabilities.  Although the veteran has 
been afforded medical follow-up treatment by the VA, both the 
original surgical report and the post-operative treatment 
notes make no connection between a current cardiovascular 
disability and any disease or injury incurred in or 
aggravated by service, or within a year thereafter.  For this 
reason, the veteran's claim is not well grounded.  Id.  

The veteran has asserted that the stresses of service, 
including his experiences during the Vietnam conflict, 
weakened his heart such that he now has a cardiovascular 
disability.  However, because the veteran is a layperson not 
qualified to offer expert medical testimony to the Board, his 
statements on medical etiology and causation are not binding.  
See Pearlman v. West, 11 Vet. App. 443, 447 (1998) [citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992)].  
These assertions have verified by no medical authority, 
either VA or private, at any point in the evidence of record.  

In conclusion, the veteran has presented substantial medical 
evidence of a current cardiovascular disability but is unable 
to demonstrate that this was incurred in or aggravated by 
service or within a year thereafter.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).  His service medical records 
do not reflect a diagnosis of or treatment for any heart or 
vascular disability, and no disease or injury incurred in or 
aggravated by service or within a year thereafter has 
otherwise been connected by the medical evidence to 



the current disability; for this reason the claim is not 
well-grounded.  Rabideau, supra.  In the absence of a well-
grounded claim, the appeal for service connection for a 
cardiovascular disability must be denied.  Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  


ORDER

The veteran's claim for service connection for a 
cardiovascular disability must be denied as not well 
grounded.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


